Opinion filed August 13, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00019-CR
                                         __________

                            JONATHAN S. GRAY, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 3

                                      Tarrant County, Texas

                                Trial Court Cause No. 1024754D


                            MEMORANDUM OPINION
       This is an appeal from a judgment adjudicating guilt. We dismiss the appeal.
       Jonathan S. Gray originally entered a plea of guilty to the fraudulent possession of Xanax,
a controlled substance or prescription. The trial court deferred the adjudication of guilt and placed
appellant on community supervision for three years. A fine of $300 was also imposed. At the
hearing on the State’s second motion to adjudicate, appellant entered pleas to three of the State’s
allegations. The trial court found that appellant had violated the terms and conditions of his
community supervision, revoked his community supervision, adjudicated his guilt, and assessed his
punishment at confinement for seven years.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                              PER CURIAM


August 13, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2